Citation Nr: 0406473	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for severe headaches.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 1965 
and from February 1966 to January 1967.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, dated in December 2002, that denied the veteran's 
claims of entitlement to service connection.  The case has 
been forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The preponderance of the evidence is against an 
etiological link between the veteran's current bilateral 
hearing loss and active service.

3.  The preponderance of the evidence is against an 
etiological link between the veteran's current tinnitus and 
active service.

4.  The preponderance of the evidence is against an 
etiological link between the veteran's current headache 
disorder and active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303; 3.385 (2003).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

3.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) became law.  See also 66 Fed. Reg. 45,620-
45,632 (August 29, 2001) (revision of 38 C.F.R. § 3.159, 
effective November 9, 2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Notably, there is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date, and the RO has afforded the 
veteran examinations addressing his claimed disabilities.  
See 38 C.F.R. § 3.159 (c)(4) (2003).

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met, as the RO informed 
him of the need for such evidence in a June 2002 letter prior 
to the rating decision, a December 2002 rating decision, and 
the April 2003 Statement of the Case (SOC), the September 
2003 Supplemental SOC (SSOC), as well as during a July 2003 
hearing at the RO.  See 38 U.S.C.A. § 5103.  These 
communications, which included the provisions of 38 C.F.R. 
§ 3.159, contained a description of the type of evidence 
necessary to substantiate the veteran's claims, as well as 
which portion of that evidence (if any) was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply); Valiao v. Principi, 17 Vet. App. 229 (2003)(facts 
averred by claimant cannot conceivably result in grant of 
benefits the case should not be remanded for development that 
could not possibly change outcome of decision).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulation - Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2003); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

Hearing Loss and Tinnitus

Review of the evidence of record reveals that the veteran has 
current bilateral hearing loss and tinnitus.  The levels of 
hearing loss measured during the VA examination of November 
2002 meet the requirements of 38 C.F.R. § 3.385 (2003).  
Hearing impairment will be considered a disability when the 
threshold for any of the frequencies at 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; the thresholds at 
three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Review of the veteran's service medical records reveals 
normal hearing test results upon entry and separation from 
active service.  No notation of tinnitus was made in the 
service medical records.

In November 2002, the veteran was examined by VA.  The 
examiner noted that the testing demonstrated mild to severe 
sensorineural hearing loss bilaterally, with good 
understanding for amplified speech.  The examiner noted the 
veteran's noise exposure to cannon, gunfire, and aircraft 
during active service.  The examiner noted that the veteran's 
hearing loss was consistent with cochlear damage caused by 
noise exposure such as that reported by the veteran; however, 
because the veteran's hearing was normal at the veteran's 
time of discharge, he concluded that the current hearing loss 
and tinnitus were not caused by military noise exposure.

In July 2003, the veteran testified at the RO regarding his 
noise exposure during service.  He noted that while stationed 
on an aircraft carrier, his quarters were below the arresting 
gear on the flight deck.  He was exposed to constant noise 
from flight activities as well as during his duties as a 
gunner's mate on the aircraft carrier and aboard an LST 
during his tour of duty in Vietnam.

During the hearing, the veteran was informed of the need for 
a medical opinion supporting an etiological link between his 
hearing loss or tinnitus and active service.

The Board finds that there is no competent medical evidence 
of record that establishes a relationship between the 
veteran's current disability and active service.  Service 
connection requires competent evidence of a relationship 
between a current disability and service.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998).  Absent such evidence in this 
case, service connection is not established. 

Headaches

Review of the veteran's service medical records reveals 
treatment in August 1964 for multiple abrasions and 
contusions about the eyes, nose, and mouth after being 
accosted by another sailor.  Neurological examination showed 
the veteran was oriented, cranial nerves were intact, 
sensation and motor function were grossly intact, reflexes 
were symmetrical, and pupils were equal and reacted to light.  
He was admitted to the neurosurgical ward and close 
observation revealed the veteran to remain neurologically 
intact.  After a 10-day observation period most of the 
contusions and ecchymosis had subsided to a great extent and 
the veteran was discharged.

No abnormalities were noted on the veteran's separation 
examination.  The veteran noted on his statement of medical 
history that he had not had nor did he have frequent or 
severe headaches.

The veteran was examined in November 2002 by a VA 
neurologist.  The examiner noted the veteran's history of 
cerebral concussion.  The examiner noted the veteran's report 
that he had been getting the headaches beginning about four 
years earlier.  He noted the veteran used Pepsi to stay awake 
while driving 12 to 15 hours in his employment as a truck 
driver.  The examiner found no neurological abnormalities.  
His diagnosis was headaches, possibly related to the caffeine 
from Pepsi Cola drinks.  He opined that it was not likely 
that the current headaches were associated with the 
concussion injury he received in the service in 1964.

The veteran testified in July 2003 that he was hit in the 
head with a metal folding chair.  He reported that he 
suffered a cerebral concussion and spent 10 days in the 
hospital.  He reported that he went to sick bay a couple of 
times and received aspirin for subsequent headaches.  After 
service, he did not seek treatment for headaches beyond 
occasionally taking aspirin.

Again, the Board must find that there is no competent medical 
evidence of record that establishes a relationship between 
the veteran's current headache disability and active service.  
Service connection requires competent evidence of a 
relationship between a current disability and service.  
Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 Vet. App. at 
419.  Absent such evidence in this case, service connection 
is not established.

The Board observes that the veteran himself asserts that his 
current hearing loss, tinnitus, and headaches are related to 
service.  As a lay person, the veteran is competent to relate 
and describe his symptoms.  To the extent that these 
disabilities may have multiple causes, a determination as to 
the etiologies requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the veteran's 
personal opinion as to the origins of his hearing loss, 
tinnitus, or headaches is not competent evidence required to 
establish service connection.  

In conclusion, considering all the evidence of record, the 
Board finds that the preponderance of the evidence is against 
service connection for hearing loss, tinnitus, or headaches.  
38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303.  
Because the evidence in this case is not in relative 
equipoise service connection may not be granted applying the 
"benefit of the doubt" rule.  See 38 U.S.C.A. §5107; 
38 C.F.R. §3.102 (2003).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for headaches is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



